Name: 1999/431/ECSC: Decision of the European Parliament of 4 May 1999 giving discharge to the Commission in respect of the management of the ECSC for the financial year 1997
 Type: Decision
 Subject Matter: management;  European construction;  budget;  EU institutions and European civil service
 Date Published: 1999-07-03

 Avis juridique important|31999D04311999/431/ECSC: Decision of the European Parliament of 4 May 1999 giving discharge to the Commission in respect of the management of the ECSC for the financial year 1997 Official Journal L 168 , 03/07/1999 P. 0025 - 0028DECISION OF THE EUROPEAN PARLIAMENTof 4 May 1999giving discharge to the Commission in respect of the management of the ECSC for the financial year 1997(1999/431/ECSC)THE EUROPEAN PARLIAMENT,- Having regard to the amounts shown below, contained in the accounts of the ECSC as at 31 December 1997(1), the report of the Court of Auditors for 1997 concerning the ECSC, together with the Commission's replies (C4-0055/99)(2), confirming that the accounts present a true picture of the assets and financial situation of the European Coal and Steel Community at 31 December 1997, and the results of ECSC operations for the financial year ending on the same date,1. Gives the Commission discharge in respect of the management of the ECSC for the figures relating to the implementation of the budget for the 1997 financial year, shown below;2. Instructs its Parliament to forward this decision and the resolution containing its comments to the Commission, the Council, the Court of Auditors and the ECSC Consultative Committee and to have them published in the Official Journal (L series).ECSC BALANCE SHEET AT 31 DECEMBER 1997ASSETS>TABLE>LIABILITIES>TABLE>PROFIT AND LOSS ACCOUNTS FOR YEAR ENDING 31 DECEMBER 1997CHARGES>TABLE>INCOME>TABLE>IMPLEMENTATION OF THE ECSC OPERATING BUDGETOUTTURN>TABLE>RESULTS FOR FINANCIAL YEAR>TABLE>The Secretary-GeneralJulian PRIESTLEYThe PresidentJosÃ © MarÃ ­a GIL-ROBLES(1) OJ C 225, 13.8.1998, p. 3.(2) OJ C 352, 18.11.1998, p. 1.